Citation Nr: 1759795	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of shin splints with chondromalacia of the left knee.  

2.  Entitlement to an initial rating in excess of 20 percent for residuals of shin splints with chondromalacia of the right knee.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of shin splints with chondromalacia of the left and right knees.  Jurisdiction of the claims was transferred to the RO in New York, New York before again being transferred back to the RO in St. Petersburg, Florida.  

In November 2013 and June 2014, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  The Board finds there has been substantial compliance with its previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Nevertheless, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

In January 2016, the Veteran filed a notice of disagreement (NOD) against a rating decision issued in October 2015 addressing claims of service connection for bilateral pes planus and bilateral hearing loss disability.  The AOJ has not responded with a Statement of the Case (SOC).  As VA has acknowledged receipt of the NOD, however, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The record consists entirely of electronic claims files and has been reviewed.   


REMAND

A remand is necessary for two reasons.

First, medical evidence indicates a worsening of the service-connected knee disabilities since the most recent VA examination, which was conducted nearly four years ago in January 2014 (see e.g., May 2016 VA treatment records).  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Second, VA has added to the record a substantial amount of pertinent evidence since issuance of the most recent Supplemental SOC (SSOC) dated in April 2014.  The claims on appeal should again be readjudicated.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in July 2016.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule a VA examination to determine the current severity of the Veteran's service-connected bilateral knee disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  
 
3.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the April 2014 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




